"The money, rights, and credits of the defendant shall be exempt from trustee process in the following instances, and the trustee shall not be chargeable therefor: I. Wages for labor performed by the defendant after the service of the writ upon the trustee." P. S, c. 245, s. 20. The trustee's indebtedness to the defendant included not only wages for labor performed by the defendant, but also compensation for the service and use of his team; *Page 90 
and "no means are furnished by which it is possible to extricate the privileged labor from the other ingredients composing the cause of indebtedness, and to ascertain its value." In such a case the trustee is chargeable. Robbins v. Rice, 18 N.H. 507.
Exception overruled.
PARSONS, J., did not sit: the others concurred.